DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Office Action is in response to the application filed 6/10/2020. 

Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 8 recites “enhancing the natural freshness and/or radiance and/or for masking or reducing sulphurous, artificial and/or metallic notes”. The terms “natural freshness”, “radiance” “sulphurous” and “metallic” are considered indefinite because these terms are relative and the metes and bounds of these terms are unascertainable. Furthermore, it is unknown as to how these terms are measured and as such it is unclear how to determine if a fragrance substance is enhancing or reducing these features. The claim is indefinite and is thereby rejected. Claim 9 is rejected as being dependent on a rejected base claim.

Claim Analysis

5.	Summary of Claim 1:
A fragrance substance mixture comprising 

(a) a compound of formula (I) 

    PNG
    media_image1.png
    133
    124
    media_image1.png
    Greyscale


(I), and

(b) one or more fragrance substance(s), and/or

(c) one or more fragrance substance(s) selected from the group consisting of acetals, ketones, and ethers, with a molar mass in the range of 126-240 g/mol.

 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-2, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulka (“Novel Acetals and Ketals Having the Gem Dimethyl Group”, Perfumery And Essential Oil Record, Vol. 57, No. 7, 1966, pages 427-433, as listed on the IDS dated 6/10/2020).
Regarding claims 1-2, Kulka teaches acetals and ketals useful in perfumery due to their organoleptic properties, wherein the chemical structure as shown below has a strong odor intensity and has a minty, isopulegol, floral undertone and geranium odor pattern (Table III): 

    PNG
    media_image2.png
    180
    112
    media_image2.png
    Greyscale


	Regarding claim 6, Kulka teaches the odoriferous products need to blend well with other odor contributors to impart a desired and specific note to the final odor composition (p. 433), thereby the “blend” reads on the “mixing” as required by the instant claim. 
	Regarding claim 11, Kulka teaches the compounds used in perfumery thereby reading on a perfumed product as required by the instant claim.
		 
	
Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3-5, 7-10, 12-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kulka (“Novel Acetals and Ketals Having the Gem Dimethyl Group”, Perfumery And Essential Oil Record, Vol. 57, No. 7, 1966, pages 427-433, as listed on the IDS dated 6/10/2020) in view of Singer et al. (US PG Pub 2012/0308486 A1). 
Regarding claims 3-5, 7-10, 12-13, 15-21, Kulka teaches the fragrance substance mixture and method according to claims 1 and 6 as set forth above and incorporated herein by reference. 
Kulka does not particularly teach the mass ratio of the total amount of fragrance substances of component (b) to the compound of formula (I). Kulka is further silent on the molar mass of the fragrance substances of component (b). Regarding claim 8, Kulka is silent on the method for enhancing natural freshness and/or radiance of one or more fragrance substances different from the compound of formula (I). Regarding claim 12, Kulka is further silent on the amount of the compound according to formula (I) in a perfumed product.
	Singer et al. teach dioxalanes and their use in fragrance compositions, wherein the dioxalane compound is mixed with other fragrance compounds wherein other fragrance compounds include ally capronate (Example 22, [0392]) having a molecular mass of 156.23 g/mol thereby reading on the component (b) (Example VI), wherein the ratio of the total amount of the fragrance compounds reading on component (b) to the dioxaspiro compound is greater than 40:60 thereby reading on the claimed range. Singer et al. further teach the amount of the dioxaspiro compound in amounts particularly preferable from 0.01 to 20 wt% in a fragrance composition (claim 6). Singer al. offer the motivation of using a dioxalane compound in combination with other fragrance compounds due to the dioxalane compound’s ability to round off or to increase naturalness, freshness and/or radiance and/or increase the diffusivity of a fragrance mixture [0011]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the compound of formula (I) as taught by Kulka with other fragrance compounds reading on component (b) and in the amounts as taught by Singer et al., thereby arriving at the claimed invention.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763